             Case 8-16-72280-reg               Doc 47-1        Filed 11/04/20          Entered 11/04/20 14:20:06


                                                      Notice Recipients
District/Off: 0207−8                        User: admin                            Date Created: 11/04/2020
Case: 8−16−72280−reg                        Form ID: 3180W                         Total: 29


Recipients of Notice of Electronic Filing:
aty         Alan Stein         alan@alanstein.net
                                                                                                                      TOTAL: 1

Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          Angela Jimenez         596 Park Avenue          Uniondale, NY 11553
tr          Michael J. Macco        2950 Express Drive South          Suite 109         Islandia, NY 11749
aty         Michael J. Macco        2950 Express Drive South          Suite 109         Islandia, NY 11749
smg         United States Trustee       Office of the United States Trustee         Long Island Federal Courthouse       560
            Federal Plaza − Room 560         Central Islip, NY 11722−4437
8806087     1st Crd Srvc       377 Hoes Lane         Piscataway, NJ 08854
8873891     AT&T Mobility II LLC          %AT&T SERVICES INC.                KAREN A. CAVAGNARO
            PARALEGAL             ONE AT&T WAY, SUITE 3A104                 BEDMINSTER, NJ. 07921
8806088     Capital One Bank Usa N         15000 Capital One Dr           Richmond, VA 23238
8806089     Credit Collections       Po Box 9134         Needham, MA 02494
9148690     DBW TL HOLDCO 2015 LLC                C/O WINDELS MARX LANE & MITTENDORF, LLP                          156 WEST 56TH
            STREET          NEW YORK, NY 10019               ATTN: MARC GROSS, ESQ.
8806090     ELM Ventures LLC           366 North Broadway−Suite 410            Jericho, NY 11753
8815207     Elm Ventures LLC          366 North Broadway, Suite 410          Jericho, NY 11753
8877784     Hyundai Capital America DBA            Hyundai Motor Finance           PO Box 20809         Fountain Valley, CA
            92728
8806091     Hyundai Motor Finance         C/O Relin, Goldstein & Crane, LLP            28 East Main Street, Suite
            1800        Rochester, NEw York 14614
8960385     Nassau County Treasurer         c/o Office of the County Attorney         Attn: Patrick R. Gallagher, Esq.     1 West
            Street       Mineola, NY 11501
9085702     Nassau County Treasurer         c/o Office of the County Attorney         Attn: Patrick R. Gallagher, Esq.     1 West
            Street       Mineola, NY 11501
8840027     National Grid       PO Box 11791          Newark, New Jersey 07101−9991
8806092     North American Partners in Anesthesia          PO Box 108         Glen Head, NY 11545−0108
8806093     North Shore LIJ        PO Box 28372          New York, NY 10087−8372
8806094     North Shore LIJ        PO Box 29765          New York, NY 10087
8806095     One Advantage         7789 Nw 48 St Ste 330           Doral, FL 33166
8806096     Optimum         200 Jericho Quadrangle          Jericho, NY 11753−2701
8806097     Rtrfinancial       Po Box 2128         Hempstead, NY 11551
8806098     Sunrise Medical Labs        C/O Paul Michael           15916 Union Turnpike−Ste 302          Flushing, NY 11366
8853527     Town of Hempstead          Dept of Water         1995 Prospect Avenue           East Meadow, NY 15554
8806099     U S Dept Of Ed/gsl/atl       Po Box 4222          Iowa City, IA 52244
8900111     US Department of Education          PO Box 16448          St. Paul, MN 55116−0448
8806100     Verizon        500 Technology Dr Ste 30          Weldon Spring, MO 63304
8806101     Winthrop− University Hospital         PO Box 9562          Uniondale, NY 11555−9562
                                                                                                                     TOTAL: 28
